Motion DENIED.
         12th day of ___________,
This the ____         March         20
                                  20___.

/s/Louise W. Flanagan, U.S. District Judge
                                           UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF NORTH CAROLINA
                                                 WESTERN DIVISION
                                              CASE NO. 5:19-CR-137-FL-1

                UNITED STATES OF AMERICA
                                                                        EMERGENCY MOTION TO MODIFY
                       v.
                                                                       TERMS OF DEFENDANT’S PROBATION
                                                                               DUE TO COVID-19
                MARC A. SCHANTZ


                    The Defendant, Marc Schantz, through counsel, hereby moves the Court to modify the

            terms of Mr. Schantz’s probation, in light of the advice of medical professionals and corrections

            officials regarding Coronavirus (COVID-19), and order that Mr. Schantz he serve two months on

            home confinement in lieu of serving his remaining five weekends in jail. 1 In support, Mr. Schantz

            shows as follows.

                    COVID-19 has just been declared to be a pandemic by the World Health Organization

            (WHO). The president just announced that travel from Europe (except the UK) has been

            suspended. The NBA suspended its season. The NCAA announced that the Men’s Division I

            Basketball Tournament (March Madness) will take place without fans. The National Cathedral in

            Washington, D.C. is closing for two weeks.

                    A former CDC director stated, “Never before has a new pathogen emerged and caused a

            global spread like this.” Washington Post. 2




            1
              As a special condition of Mr. Schantz’s probation, the Court ordered Mr. Schantz to serve 45 days of intermittent
            confinement. In order to complete this intermittent confinement, Mr. Schantz is scheduled to spend the next five
            weekends in jail.
            2
              https://www.washingtonpost.com/health/how-bad-will-the-coronavirus-outbreak-get-in-the-
            us/2020/03/03/55c5d088-5c9d-11ea-9055-5fa12981bbbf story.html



                        Case 5:19-cr-00137-FL Document 39 Filed 03/12/20 Page 1 of 1
